                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

ERCIRILO MURILLO RUIZ,                     )
                                           )
     Petitioner,                           )
                                           )      CIV. A. NO. 17-0477-WS
v.                                         )
                                           )      CRIM. A. NO. 17-0017-WS-MU-1
 UNITED STATES OF AMERICA,                 )
                                           )
     Respondent.                           )

                                          ORDER

         After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and no objections having been filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

adopted as the opinion of this Court. For the reasons set forth in the Report and

Recommendation, Petitioner’s motion to vacate is GRANTED.

        In compliance with United States v. Phillips, 225 F.3d 1198, 1201 (11th Cir.

2000), the criminal judgment entered on June 23, 2017 (Doc. 115) is VACATED.

Judgment shall be re-entered by separate order in the criminal case for the sole

purpose of allowing Petitioner to pursue his otherwise untimely appeal.1 Petitioner is

advised that he must file any notice of appeal from the re-entered judgment within the

fourteen-day period provided by Federal Rule of Appellate Procedure 4(b)(1)(A)(i).




1 No re-sentencinghearing is required, United States v. Parrish, 427 F.3d 1345, 1348
   th
(11 Cir. 2005), and none will be held.
Petitioner is also advised that he has the right to appeal and that, if he cannot afford a

lawyer, upon motion, one will be appointed for him. 2

        DONE and ORDERED this 20th day of June, 2019.



                                   s/WILLIAM H. STEELE
                                   UNITED STATES DISTRICT JUDGE




2 Thepetitioner’s “successful motion to file an out-of-time notice of appeal is not to be
counted as a first petition for the purposes of subsequent collateral proceedings.”
McIver v. United States, 307 F.3d 1327, 1329 (11th Cir. 2002).
